Judgment and order reversed on the law and facts, with costs, and complaint dismissed, with costs, on the ground that there was failure to establish negligence on the part of the defendant and on the further ground that there was failure to establish that the alleged negligence resulted in the death of the plaintiff’s intestate and on the further ground that the damages were excessive. All concur, except Thompson and Crosby, JJ., who dissent and vote for affirmance. Present1— Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.